Title: List of Plants from John Bartram’s Nursery, March 1792
From: Bartram, John
To: Washington, George



[March 1792]

Catalogue of Trees, Shrubs & Plants, of Jno. Bartram.


Nos.

Plants
feet high


a 1.
Rhododendron maximum
2
grow from 5 to 10.


Evergreen, large maximum rose coloured blossoms. [“Mountain laurel,” great laurel, rosebay]


E. d 2.
Ulex europeus
2.
3 to 4.


Embellished with sweet scented flowers, of a fine yellow colour. [Furze]


a 3
Hypericum kalmianum
2
3 to 4.


Profusely garnished with fine Gold coloured blossoms. [“Shrub St. John’s wort”]


4.
H[ypericum]. Angustifolium
3.
3 to 6.


Evergreen; adorned with fine yellow flowers.


e 5.
Taxus procumbens
1.
3 to 6.


Evergreen; of a splendid full green throughout the year—red berries. [Yew]


E 6.
Buxus aureis [aureus]
1.
3 to 10.


Elegant, call’d gilded box.



E 7.
Daphne mezerium [mezereum]
2.
1. to 3.


An early flowering sweet scented little shrub. [Mezereon, paradise plant]


8
Calycanthus floridus
5.
4 to 8.


Odoriferous, its blossoms scented like the Pine apple. [“Sweet Shrub of Carolina,” Carolina allspice]


9.
Berberis canadensis
3.
2. to 4.


Berries of a perfect coral red [barberry]


E. 10.
Æsculus hippocastanum
2.
20, 40, to 50.


A magnificent flowering & shady Tree. [Horse chestnut]


11.
Evonimus atrapurpurous
3.
6 to 8.


Its fruit of a bright crimson in the Autumn (burning bush). [Euonymus atropurpureus]


12.
Fothergilla gardeni[i]
6.
2 to 4.


Early in blossom; flowers in spikes, white & delicate. [Dwarf fothergilla, dwarf witchalder]


13.
Franklinia alatamaha
1.
3, 15 to 20


Flowers large, white & fragrant—native of Georgia. [Franklin tree]


14
Baccharis
3.
4 to 6.


In autumn silvered over with white silky down.


15.
Laurus estivalis [æstivalis]
1.
5 to 8.


Aromatic & beautified with coral red berries. [Bay tree]


16.
Kalmia angustifolia (with the Gaultheria [procumbens], or mountain tea [wintergreen])
1 to 2.


Evergreen; garnished with crimson speckled flowers. [“Thyme leav’d Kalmia,” lambkill, sheep laurel]


17
Ilex angustifolia
1
3 to 6.


Evergreen, new. [Holly]


18.
Dirca palustris
2.
2. to 3.


Early in bloom; singular—(call’d Leather wood). [“Leather Bark”]


19.
Thuja occidentalis
4
15, 30, to 40.


A handsome evergreen Tree; beautiful foliage, & odoriferous. [American arborvitae, white cedar]


20.
Zanthorhiza apiifolia
6.
1 to 3.


Singular flowers early: its root affords a splendid transparent yellow dye (call’d Yellow root, in Carola). [Xanthorhiza simplicissima]


21.
Jeffersonia egrilla
1.
4 to 10


Foliage of deep splendid green, & embellished with a delicate plumage of white flowers (call’d Iron wood.)


22.
Magnolia tripetala
1.
8 to 15.


Foliage ample, expansive & light, plumed with large white flowers, which are succeeded by large crimson strobile. [“Umbrella Tree”]



23.
Magnolia acuminata
1.
30, 80 to 100.


Erect with a pyramidal head, the dry strobile odoriferous. [“Cucumber Tree”]


24.
Halesia tetraptera [or carolina]
1.
4, 10, to 15.


The flowers abundant, white, of the shape of little bells. [Carolina silverbell]


25.
Viburnum opulifolium
1.
3 to 7.


of singular beauty in flower and fruit.


26
Viburnum Arboreum
2.
6, 10, 15.


very shewy in flower. fruit eatable.


27.
Viburnum Alnifolium
2.
3 to 6.


handsome flowering shrub. [Viburnum lantanoides; hobble bush]


28.
Cupressus disticha
1.
50, 80, 100.


stature majestic, foliage most delicate, wood of a fine yellow colour, odoriferous & incorruptible. [“Bald Cyprus”]


E. 29.
Sorbus sativa
1.
10, 15, 30.


Its fruit pear & apple shaped, as large & well tasted when mellow.


30.
Carpinus ostrya
3.
10, 15. 20.


handsome form, dress becoming, fruit singular. (Hop tree). [“Horn Beam”]


31.
Sorbus aucuparia
2.
8, 15, 30.


Foliage elegant, embellished with umbells of coral red berries. [European mountain ash]


32.
Acer striatum
1.
10 to 20.


singularly beautiful; the younger branches inscribed with silvery lines, or scrawls, on a dark purpleish green ground. [Acer pensylvanicum; striped maple, moosewood]


b 33.
Acer glaucum
2.
30, 50.


beautiful foliage. spreading & shady—(Silver-leaf’d Maple).


34.
Acer sacharinum
1.
50, 80, 100.


A stately Tree, in his native forests—(Sugar Maple)


E 35.
Acer platanoides
2.
30, 50.


graceful stature, full of asscending branches, foliage & flower elegant, casts a grateful shade on the Lawn. [Norway maple]


e 36.
Stewartia malachodendron
4
5 to 8.


Floriferous, the flowers large & white embellished with a large tuft of black or purple threads in their centre. [Silky stewartia or stuartia]


37.
Clethra alnifolia
1.
3 to 6


Flowers abundant in spikes, exceedingly sweet scented. [“Clethra,” sweet pepperbush]


38.
Styrax grandifolium
1
3 to 10.


a most charming flowering shrub, blossoms snow white & of the most grateful scent; (called Snow-drop tree). [Snowbell, storax]



E. b. 39.
Philadelphus coronarius
2.
4, 6, 10.


a sweet flowering shrub, (call’d Mock Orange)


40.
Philadelphus inodorus
1.
5, 7, 10.


his robe a silvery flower’d mantle.


e 41.
Pinus Strobus
6.
50, 80, 100.


Magnificent! he presides in the evergreen Groves (white pine).


E. f 42.
Pinus communis
2.
20, 40, 60.


a stately tree, foliage of a Seagreen colour, & exhibits a good appearance whilst young. (Scotch Fir).


E 43.
Pinus Larix
1.
40 to 60.


elegant figure & foliage. [“Larch Tree”]


E 44.
Thuja orientalis
1
6 to 12


Foliage pleasing. [Oriental arborvitae]


45
Robinia villosa
4
1, 2, 3, 5, 6.


a gay shrub, enrobed with plumed leaves & roseat flowers. [“Peach Blossom Acacia”]


e 46.
Pinus balsamea
6.
20 to 40.


a tree of pleasing figure, delicate foliage, evergreen, & affords fragrant & medicinal balsam (Balm of Gilead Fir).


f. 47.
Pinus abies virginiana
5.
50, 80, 100.


A Stately evergreen Tree, his foliage of delicate appearance; the wood useful and durable, & of great value (Hemlock Spruce).


E 48.
Cornus mascula [or mas]
1.
5, 8, 10.


flowers early, the fruit oblong of the size of a plum, of a fine crimson colour, and wholsome pleasant eating. [Cornelian cherry]


E. 49.
Prunus cerasus, flore roseo
1
5, 10, 20,


more or less according to the stock; a very beautiful flowering tree, its blushing blossoms double—(double flowering cherry).


e 50.
Prunus maritima
1
5 to 8,


flowers early, fruit of a dark purple sweet & pleasant eating. [“Beach or Sea-side-Plumb”]


f. 51.
Prunus missisipi
1
6, 8, 10, 12.


Fruit of the largest size, oval; of a perfect deep crimson colour, possesses an agreeable taste, & affords an animating marmolade. [“Crimson Plumb”]


52.
Prunus chicasa
1
6, 8, 10.


Early flowering, very fruitful; the fruit nearly round, cleft, red, purple, yellow, of an inticing look, most agreeable taste & wholsome. [“Chicasaw Plumb”]


e 53.
Glycine frutescens
3.



A rambling florobundant climber; the blossoms in large pendant clusters, of a fine celestial blue, well adapted for covering arbors. [Wisteria frutescens; “Kidney Bean Tree,” wisteria]



54
Æsculus pavia




[Red buckeye]


55.
Æ. ″ ″ varietas
2.
6, 8, 10, 12, 15


their light & airy foliage, crimson & variegated flowers, present a gay & mirthful appearance; continually, whilst in bloom visited by the brilliant thundering Humingbird. The root of this Tree is esteemed preferable to soap, for scouring & cleansing woolen Cloths.


e. 56.
Æsculus virginica
1
20, 40, 50


beautiful foliage Flowers pale yellow. [Yellow horse chestnut]


57.
Æsculus alba
1
1, 4, 6.


The branches terminate with long erect spikes of sweet white flowers.


E. 58.
Juniperus sabina
1
1 to 5


Evergreen. [Savin]


a 59.
Evonimus americanus
1
4, 7.


evergreen, presents a fine appearance in Autumn, with crimson fruit. [Euonymus americanus; spindle tree]


E. f. 60.
Prunus Laurus cerasus
1
10, 15, 20.


A beautiful evergreen tree of Europe; its green leaves are said to possess a dangerous deleterious quality. [Prunus laurocerasus; cherry laurel, English laurel]


61.
Yucca filamentosa
2



beautiful ornamental evergreen [Adam’s needle]


62.
Yucca gloriosa




flowering plants. [Spanish dagger]


c. 63.
Myrica gale
4
2 to 4.


possesses an highly aromatic, and very agreeable scent. [“Bog gale,” sweet gale, bog myrtle]


E. b. 64.
Platanus orientalis
2
60, 80, 100.


a famous tree celebrated for the beauty of his foliage, expansion, and grateful shade he affords. [Oriental sycamore, oriental plane]


d. 65.
Amorpha fruticosa
1.
4, 6 to 8.


[Bastard indigo]


66.
Amorpha cærulia [cœrulea]
2.
 2–4.


Foliage light and delicately pennated, garnished with flowers of a fine [Bastard indigo]


E. e. 67.
Salix variegata
1
10 to 15.


Silver blotched willow.


68
Mespilus nivea
1
10 to 15.


An early flowering shrub, of uncommon elegance (Snowy mespilus). [Medlar]


69.
Mesp. pubescens
2
2, 3, 4


Somewhat resembling the foregoing; but of less stature & the flowers not so large, nor of so clean a white: both produce very pleasant fruit.



70.
Mesp: pusilla
1
1 to 2½


flowers early, the blossoms white & abundant; exhibits a fine appearance.


71.
Mesp. prunifolia
1.
2, 4, 5.


Presents a good appearance, when all red with its clusters of berries. [Aronia prunifolia; chokeberry]


E. f. 72.
Colutia [Colutea] arborescens
3.
3, 6, 10.


exhibits a good appearance, foliage pinnated, of a soft pleasant green, colour, interspersed with the large yellow papillionacious flowers, in succession. [Bladder senna]


E. 73.
Rhus Italicum
1.
8 to 12.


[Sumac]


E. 74.
Mespilus pyracantha
4.
4, 8, 10.


a beautiful flowerg shrub, evergreen in mild seasons. [Pyracantha coccinea; firethorn]


75.
Itea virginiana [or virginica]
3.
3 to 6.


a handsome flowerg shrub. [Virginia sweetspire, Virginia willow, tasselwhite]


76.
Cornus alba
1.
3, 6


white berried swamp Dogwood.


77.
Prunus divaricata
2.
6, 8.


diciduous, flowers white in raumes [racemes], stems diverging & branches pendulous. [Prunus cerasifera divaricata; cherry plum]


78.
Hydrangia [Hydrangea] arborescens
3.
3, 5, 6.


Ornamental in shruberies, flowers white in large corymbes.


79.
Andromeda axil[l]aris
1.
1 to 3.


Evergreen. [Bog rosemary]


80
Acer pumilum
3.
4. 8.


handsome shrub for coppices, foliage singular, younger shoots red. [Dwarf maple]


E. 81.
Amygdalus persica, flore pleno
1.
8, 10, 12.


of great splendour & amiable presence. [Prunus persica, flore pleno; double-flowered peach]


e 82.
Magnolia glauca
1.
3. 10. 15.


charming—the milk-white roseate blossom possesses an animating fragrance. [Magnolia virginiana; “Rose Laurel,” sweet bay, swamp magnolia]


83.
Sambucus rubra
1
3, 5, 7.


early flowering and handsome; its coral red berries in large clusters, ripe abt midsummer. [Sambucus canadensis; American elder, sweet elder]


84
Rubus odoratus
3.
3 to 7.


foliage beautiful; flowers of the figure, colour & fragrance of the rose. [Flowering raspberry, thimbleberry]



f. 85.
Rosa Pennsylvanica flor: pleno
2.
2 to 4


flowers monthly from May ’till Novembr [Rosa palustris; swamp rose]


86.
Lonicera inodora
1
5, 10, 20


Twine’s round, & ascends trees spreading its bloom over their boughs. [Honeysuckle]


b. 87.
Ribes oxyacanthoides
1
3, 5.


fruit small & smooth. [“Prickly Gooseberry”]


88.
Populus balsamifera
1.
7. 15. 20.


foliage beautiful, its buds in the spring replete with an odoriferous balsam. [Balsam poplar]


E. f. 89.
Crategus [Cratægus] aria
1.
20, 30.


foliage beautiful; silvered with white cottony down, underside. [Hawthorn]


90.
Pt[e]lea trifoliata
2.
4 to 9.


singular, (call’d the foil tree) [“Trefoil Tree,” hop tree]


91.
Lonicera symphoricarpos
1.
2. 4.


singular; appears well in winter when garnished with clusters of red berries. [“Indian Currants”]


E. 92.
Laurus nobilis
1.
10. 20. 30.


Sweet Bay, a celebrated Evergreen—leaves odoriferous. [“Red Bay,” bay laurel, sweet bay]


e. 93.
Rhus triphyllum
5.
3 to 7.


Singular early flowering shrub. [“Poison Oak,” sumac]


E. 94.
Citisus laburnum
1.
10. 15.


foliage delicate, embellished with pendant clusters of splendid yellow papillionacious flowers. [Cytisus anagyroides laburnum, Laburnum anagyroides; golden-chain]


E. 95.
Periploca græca
2.
7 to 10.


climbing up trees & shrubs; flowers very singular. [Silk vine]


96.
Hibiscus coccineus
1.
8 to 10.


a most elegant flowering plant; flowers large, of a splendid crimson colour. [Scarlet rosemallow]


97.
Bignonia crucigera
1
40 to 50.


A climber, mounting to the tops of trees & buildings; flowers abundant. [“Cross Vine,” trumpet flower]


98.
Bignonia semper virens
2



A climber as famous, at least for the richness of his robe; flowers of a splendid golden yellow, & odoriferous; very proper for covering arbors &c. [“Yellow Jasmin”]


99.
Betula (alnus) maritima
2.
6, 10. 12.


singular; retains his verdure very late in the autumn. [“Sea side Alder”]



f. E. 100.
Amygdalus pumila, flor: pleno
1
2 to 4


A most elegant flowering shrub; ornimental in vases for Court yards &c. [Prunus pumila, flore pleno; sand or dwarf cherry, dwarf doubleflowering almond]


c. 101.
Arundo donax
1.
5. 6. 8.


Maiden Cane.


e 102.
Callicarpa americana
1.
3 to 6.


Very shewy & pleasing; the flowers of a delicate incarnate hue, & vast clusters of purple berries. [“Bermudas Mulberry,” French mulberry, American beautyberry]


f. E. 103.
Syringa persica
2.
3 to 5.


(Persian Lilac) elegant; its flexile stems terminate with heavy panicles of purple blossoms, of animating fragrance.


e 104.
Mimosa virgata
1.
3. 5. 10.


Singularly beautiful in its plumed foliage—native of Pearl Island near the Misisipi.


E. 105.
Punica granatum flor. plen:
1
3, 6, 10.


the figure & splendour of its flowers exceed description. [Pomegranate]


b. e. 106.
Aristolochia sipho.
1



Climbs & spreads over trees & other supports, to a great height & distance: flowers of singular figure; its abundant large leaves, present it as a vine well adapted for covering arbors. [Aristolochia macrophylla; Dutchman’s pipe]


The following letters in the margin, serve to explain the natural soil & situation of the Trees, shrubs &c.

a. rich, moist, loose or loamy soil, in shade of other trees.
b. rich deep soil.
c. wet moorish soil.
d. Dry indifferent soil.
e. A good loamy moist soil in any situation.
f. Any soil & situation.
E. Exoticks.

